Citation Nr: 1733674	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  11-20 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension, including as secondary to exposure to herbicides.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for a bilateral knee disability.

4. Entitlement to service connection for a bilateral leg disability.

5. Entitlement to service connection for a bilateral ankle disability.

6. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

7. Entitlement to an initial rating higher than 30 percent for ischemic heart disease (IHD) prior to January 12, 2016, and a rating higher than 60 percent from that date forward.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to November 21, 2016.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and C.J.


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  He was awarded the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington; a September 2009 rating decision of the RO in Montgomery, Alabama; and a January 2016 rating decision from the RO in Muskogee, Oklahoma.  The May 2009 rating decision denied the Veteran's claims of entitlement to service connection for hypertension as well as back, bilateral ankle, bilateral leg, and bilateral knee disabilities.  The September 2009 rating decision denied the Veteran's claim of entitlement to service connection for PTSD.  In January 2016 rating decision, the RO granted service connection for IHD and assigned an initial disability evaluation of 30 percent effective October 3, 2011, and a 60 percent rating effective January 12, 2016.  Jurisdiction currently resides at the Montgomery RO.

The Board previously remanded this appeal in August 2016 to provide the Veteran with a Board video-conference hearing.  This was accomplished in December 2016 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  In addition, at the video-conference hearing, the Veteran and his attorney clarified that the claim was for a higher rating for IHD and not an earlier effective date, as previously characterized.  

In June 2017, the RO awarded a TDIU, effective from November 21, 2016, forward.  The issue of entitlement to a TDIU prior to this date remains on appeal, as a component of the Veteran's claim for a higher rating for IHD.  See Rice v. Shinseki, 22 Vet. App. 447  (2009). 

The issues of entitlement to service connection for hypertension, a back disability, a bilateral knee disability, a bilateral leg disability, and a bilateral ankle disability; entitlement to an initial rating higher than 30 percent for IHD prior to January 12, 2016, and a rating higher than 60 percent from that date forward; and entitlement to a TDIU prior to November 21, 2016, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving doubt in the Veteran's favor, his acquired psychiatric disorder, diagnosed as major depressive disorder (MDD), is a result of active duty.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, diagnosed as MDD, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran believes that his acquired psychiatric disorder is a result of his active service. Specifically, he states that while serving in Vietnam during, he was involved in a number of firefights with his airborne unit.  He recalls seeing friends killed and being exposed to a wide array of additional traumatic stressors.

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).  Service connection is established when the following elements are satisfied :(1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In addition, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-V), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  See 38 C.F.R. §3.304(f).

Initially, the Board notes that, as concerning the requirement that PTSD be diagnosed in accordance with the DSM-V, although 38 C.F.R. sections 3.384, 4.125, 4.126, 4.127, and 4.130 were updated via a final rule, effective August 4, 2014, in part to substitute references to the DSM-V for the DSM-IV, the changes are applied to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit. 79 Fed. Reg. 45, 093, 45,094-096 (Aug. 4, 2014).  Accordingly, because the Veteran's case was pending before the AOJ prior to August 4, 2014, there is no need to obtain an updated examination report, especially since the Board is granting the claim for service connection for an acquired psychiatric disorder.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009).

A review of the Veteran's military service records confirms that he had service in Vietnam from December 1968 to December 1969.  He was awarded the Combat Infantryman Badge.

The Veteran's service treatment records are unremarkable for any complaints, symptoms, treatment or diagnosis of any psychiatric disorder while on active duty. Post-service VA medical treatment records, however, indicate that the Veteran has been treated for depression.

In response to the Veteran's claim for PTSD, he was afforded a VA examination in August 2010.  After mental examination of the Veteran, the examiner concluded that the Veteran did not have PTSD or any other psychiatric disorder.  He commented that the Veteran presented as agreeable and prosocial, observing that his history of combat exposure was undeniable.  That said, the examiner noted that the Veteran never sought treatment for PTSD, but a past depression screen in the record alluded to depression.  He stated, however, that the Veteran had not been prescribed medication for a psychiatric disability.  The examiner observed that the Veteran had laughed or smiled throughout much of the interview.  He stated that the Veteran endorsed positive relationships with family members and a number of friends beyond his family as well as participated in various hobbies.  The examiner further noted that the Veteran denied any problems when he was employed.  In addition, the examiner stated that the Veteran had also denied having combat-related nightmares during recent years.  He, thus, concluded that while the Veteran's history of heroic service to the country remained unquestioned, a formal Axis-I diagnosis was not supported at that time. 

As support for the claim for an acquired psychiatric disorder, in May 2017, the Veteran's attorney submitted a private medical opinion letter from Dr. Q.A.S.  In the opinion, Dr. Q.A.S. confirmed that the Veteran did not meet the criteria for PTSD.  Dr. Q.A.S. also noted that the VA examination while finding that the Veteran did not have PTSD, documented that he did have difficulties with mood and sleep.  Instead, Dr. Q.A.S. diagnosed the Veteran with MDD and opined that it was related to incidents in service, including the Veteran's combat experience in Vietnam.  In reaching this conclusion, Dr. Q.A.S. observed that the Veteran did not have any psychiatric disability prior to entering service and that his service treatment records were unremarkable as well for any symptoms, treatment or diagnosis. However, the Veteran reported that he began experiencing his mood related symptoms while in Vietnam, especially after combat.  He recalled seeing his comrades killed and experiencing distressing symptoms after being drafted and sent to Vietnam.  In addition, Dr. Q.A.S. noted the Veteran's report that he had been prescribed Sertraline for his psychiatric disorder.  Moreover, the Veteran reported that he had a history of anhedonia, fatigue, poor concentration and a low mood.  Additionally, Dr. Q.A.S. noted that the Veteran endorsed symptoms including anxiety, nightmares, depression, poor motivation and difficulty focusing.  The Veteran further described his memories of Vietnam as "sad".  Although he could deal with triggers, including movies and fireworks, he did not like sudden firework displays.  Dr. Q.A.S. also observed that the Veteran had occasional irritability, especially if he woken up after he was finally enjoying "good" sleep. The Veteran further relayed that his depression waxed and waned over the years, but there were periods of wellness and productivity as well as moderately severe depression. Based on the totality of the evidence, Dr. Q.A.S. concluded that the Veteran's MDD, which was controlled by medication, initially manifested while the Veteran was in service. 

Since the Veteran has been diagnosed with a current psychiatric disorder, MDD, and the medical evidence of record shows there is a nexus between the Veteran's current psychiatric symptomatology and the claimed in-service stressors, the Board finds that the evidence is at least in equipoise as to whether his current psychiatric disability is related to his active service.  See 38 C.F.R. §§ 3.303(a), 3.304(f); Shedden, 381 F.3d at 1166-67.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for and acquired psychiatric disorder, diagnosed as MDD, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as a major depressive disorder, is granted.


REMAND

Unfortunately, the remaining claims before the Board at this time must be remanded for additional development.

Regarding the service connection claims for back, bilateral knee, bilateral leg, and bilateral ankle disabilities, a higher rating for IHD, and a TDIU prior to November 12, 2016, the record shows that the subsequent to the December 2016 Board hearing, the Veteran was provided VA examinations in April 2017.  A review of the record indicates that the RO did not issue a Supplemental Statement of the Case (SSOC).  See also 38 C.F.R. §§ 19.31, 19.37; 38 U.S.C. § 7105(d) (West 2014).  Here, the Veteran has not waived his right to have the AOJ initially review the recently obtained evidence.  Therefore, remand for an SSOC is required.

Further, the VA examinations conducted for the service connection claims for back, bilateral knee, bilateral leg, and bilateral ankle disabilities are inadequate because no opinion on the etiologies of these disabilities were offered.  Remand is also required to afford the Veteran a VA examination to determine if there is any relationship between his currently diagnosed hypertension and any incident of service, including as due to exposure to herbicides.

Finally, VA treatment records show that the Veteran was prescribed medication by a private doctor for back and knee disorders, as well as for hypertension and gout (reported as ankle pain and swelling), to include at American Family Care.  See VA outpatient treatment notes, dated January 26, 2005, and March 12, 2015.  In December 2016, he also testified that he was treated by Dr. Budrick for his heart.  These records, as well as updated VA treatment records, must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, dated from June 2017 forward.

2.  Make arrangement to obtain the Veteran's complete treatment records from Dr. Budrick; American Family Care; and any private doctor that prescribed him medication for his back, knees, hypertension, and/or gout, as he reported in his January 26, 2005 and March 12, 2015 VA outpatient treatment records.

3.  Next, schedule the Veteran for a VA examination with the appropriate clinician to determine the etiology of his hypertension.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or is related to any incident of service, including herbicide exposure.

If the examiner concludes that the Veteran's hypertension is not etiologically related to his in-service exposure to Agent Orange, that conclusion may not be based solely on the fact that the NAS study did not conclude that there was positive link between hypertension and Agent Orange exposure.  In other words, the physician should determine in this specific case, whether the Veteran's hypertension is related to his Agent Orange exposure, regardless of the NAS study that did not conclude that there was positive link between hypertension and Agent Orange exposure.  The examiner must take into account the Veteran's personal circumstances and how the recognized risk factor(s) apply in his particular case. Other factors may affect the analysis, such as whether the examiner finds studies persuasive, whether there are other risk factors that might be the cause of the Veteran's hypertension, whether his hypertension manifested itself in an unusual manner, etc. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

4.  Schedule the Veteran for a VA examination with the appropriate clinician to determine the etiology of his claimed back, knee, leg, and ankle disorders.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must identify all current back, knee, leg, and ankle disorders (to include any gout, ankle sprain, hip strain, knee strain and/or arthritis, and arthritis/strain of the lumbosacral spine) found to be present.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current back, knee, leg, and ankle disorders (to include any gout, ankle sprain, hip strain, knee strain and/or arthritis, and arthritis/strain of the lumbosacral spine) found to be present had its clinical onset during active service or is related to any incident of service, including performing airborne jumps, marching with heavy packs, and/or physical activities performed as a foot soldier.

In providing an opinion concerning the Veteran's left ankle, the examiner must acknowledge and consider the Veteran's treatment for a left ankle injury during service in October 1966.  With respect to an opinion concerning the Veteran's knees, ankles, and legs, the examiner must acknowledge and consider the Veteran's report of a history of cramps in his legs on separation examination in December 1969.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

5.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


